Citation Nr: 1755742	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating for ischemic heart disease in excess of 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Board hearing in his October 2013 substantive appeal. However, VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran canceled his scheduled hearing. Accordingly, the Board considers the Veteran's request for a hearing withdrawn.

In October 2015, VA received correspondence by the Alabama Department of Veterans Affairs (ADVA) indicating that the Veteran wished to withdraw his appeal. However, ADVA was not the Veteran's representative at the time the withdrawal was received. The Veteran's current representative has indicated that it does not wish to withdraw the Veteran's claim on his behalf, and the Veteran has not otherwise communicated that he wishes to withdraw his claim. Accordingly, the Board does not consider the claim withdrawn and will proceed with adjudication.

The Board notes that new evidence, specifically VA treatment records, has been added to the file since the RO last adjudicated the Veteran's claim in a September 2013 statement of the case. A presumed waiver pursuant to 38 U.S.C. § 7105(e)(1), is inapplicable because the evidence was generated by VA (rather than submitted by the Veteran). However, because the claim is being remanded, no prejudice to the Veteran will result in proceeding without a waiver. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

In his October 2013 substantive appeal, the Veteran asserted that his ischemic heart disease had worsened. The only examination considering the full scope of the Veteran's ischemic heart disease was conducted in July 2010, about three years prior to the allegation of worsening. Consequently, a contemporaneous examination to assess the current severity of his service-connected disability is required. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, VA treatment records appear to be missing from the start of the appeal period to June 2015, and from July 2016 to the present. Accordingly, outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's ischemic heart disease from June 2009 to June 2015 and from July 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his service-connected ischemic heart disease. The examiner must review the entire record (including this remand) in conjunction with the examination. All indicated tests or studies, including metabolic equivalent testing, should be completed, if appropriate.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).

